 548DECISIONSOF NATIONALLABOR RELATIONS BOARDAdvance Industries Division-Overhead Door Corpo-rationandFox River Valley District Council ofCarpenters,Local Union 2497,United Brother-hood of Carpenters and Joiners of America,AFL-CIO. Case 30-CA-2392November 26, 1973DECISION AND ORDERBy MEMBERS JENKINS,KENNEDY AND PENELLOUpon a charge filed on July 6, 1973, by Fox RiverValley District Council of Carpenters, Local Union2497, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, herein called the Union, andduly served on Advance Industries Division-Over-head Door Corporation, herein called the Respon-dent, the General Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 30, issued a complaint on July 11, 1973,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 25, 1973,following a Board election in Case 30-RC-1944 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about June 28, 1973, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July 16, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 13, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 21,1973, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of the1Official notice is taken of the record in the representation proceeding,Case 30-RC-1944, as the term "record" is defined in Secs. 102.68 and102.69(f) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc,166 NLRB 938, enfd. 388 F 2d 683 (C A. 4, 1968);NationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent admits allthe factual allegations of the complaint and Motionfor Summary Judgment, but argues that the Union'scertification,issuedinrepresentationCase30-RC-1944, is invalid because of the erroneousRegionalDirector'sdeterminations therein.TheGeneral Counsel contends that the Respondent israising representationmatters which were litigatedand decided adversely to it and that it may notrelitigate them herein.We agree with the GeneralCounsel.Our review of the record reflects that in hisDecision and Direction of Election issued on March19, 1973, amended on March 20, 1973, the RegionalDirector found,inter alia,that six department heads,including Lila Blakeslee and Darlene Romenesco,alleged by the Respondent to be supervisors, wereemployees who were included in the appropriateproduction and maintenance unit and eligible to votein the directed election. On April 18, 1973, the Boarddenied the Respondent's request for review on thesupervisoryissue asraising nosubstantial issueswarranting review. After the election of April 19,1973, the tally of ballots showed that of approximate-ly 149 eligible voters, 73 cast ballots for, and 65against, the Union, with 7 challenged ballots whichwere not sufficient to affect the results of theelection.Thereafter, the Respondent filed timely objectionsto the conduct of the election alleging, in substance,that: (1) the Union engaged the support of allegedSupervisors Blakeslee and Romenesco to persuade,encourage, and coerce employees to vote for theUnion; (2) the Union sponsored a free dinner partyfor employees and promised another if it won theelection; (3) the Union advised employees that theywould be charged a nominal initiation fee of $1 ifthey joined the Union before the election, rather thana $25 fee; and (4) the Union misrepresented toemployees who were eligible to vote in the electionthat they were ineligible to vote. After investigatingthe objections, the Regional Director, on May 25,1973, issued his Supplemental Decision and Certifi-cation of Representative, in which, he found that theGolden Age Beverage Co.,167 NLRB 151, enfd. 415 F.2d 26 (C.A. 5, 1969);Intertype Co. v Penello,269 F.Supp. 573 (D.C. Va.. 1967);Follett Corp.,164NLRB 378, enfd. 397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.207 NLRB No. 76 ADVANCE INDUSTRIESDIVISION549objections did not raise substantial or material issueswith respect to the conduct of the election, andtherefore he overruled the objections in their entiretyand certified the Union. The Respondent filed atimely request for review of the Regional Director'sSupplemental Decision which the Board, on June 19,1973, denied as raising no substantialissueswarrant-ing review.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstancesa respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances 3 existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore, find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On thebasisof the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Indiana corporation, is engaged inthe manufacture and service of radio control devicesat its Appleton, Wisconsin, location. During the pastcalendar year, a representative period, the Respon-dentpurchased and received at its Appleton,Wisconsin, facility goods valued in excess of $50,000in interstate commerce, from points located directlyoutside the State of Wisconsin.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDFox River Valley District Council of Carpenters,Local Union 2497, United Brotherhood of Carpen-2 SeePittsburgh Plate GlassCo., v. N.L.RB.,313 U.S.146, 162(1941);Rules and Regulations of the Board, Secs.102.67(1) and 102.69(c).3In its response to the Notice To Show Cause,the Respondent concedesthat it is not entitled to relitigate issues litigated in the representationproceeding,absent newly discovered or previously unavailable evidence orspecial circumstances-It contends however that"special circumstances" areters and Joiners of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees,production related technicians, and service em-ployees employed by the Employer at its Apple-ton,Wisconsin, location; excluding outside instal-lationemployees, salesmen, servicemanager,office clerical employees, professional employees,guards and supervisors as defined in the Act.2.The certificationOn April 19, 1973, a majority of the employees ofRespondent in said unit,in a secretballot electionconducted under the supervision of the RegionalDirector for Region 30, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 25, 1973, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 28, 1973, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 28, 1973, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 28, 1973, and at alltimesthereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in thepresent hereinby reason of the factthat the Regional Director's Decisionand Directionof Election and his Supplemental Decisionwere patentlyerroneous in fact and law and that the Board summarily denied theRespondent'srequest for review.We findno merit in this contentionbecause the matters which have beenpreviouslylitigatedand adverselydetermined against the Respondent do not constitute special circumstances. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within ' themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5,1964), cert. denied 379 U.S. 817;Burnett ConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Advance Industries Division-Overhead DoorCorporation, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Fox River Valley District Council of Carpen-ters,LocalUnion 2497, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.All production and maintenance employees,production related technicians, and service employ-ees employed by the Employer at its Appleton,Wisconsin, location; excluding outside installationemployees, salesmen, service managers, office cleri-cal employees, professional employees, guards andsupervisors as defined in, the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceMay 25, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 28, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Advance Industries Division-Overhead Door Cor-poration,Appleton,Wisconsin, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusingtobargain collectivelyconcerningrates of pay, wages, hours, and other terms andconditions of employment with Fox River ValleyDistrictCouncil of Carpenters, Local Union 2497,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit:All production and maintenance employees,production related technicians, and service em-ployees employed by the Employer at its Apple-ton,Wisconsin, location; excluding outside instal-lationemployees, salesmen, servicemanager,office clerical employees, professional employees,guards and ' supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act. ADVANCE INDUSTRIES DIVISION5512.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Appleton, Wisconsin, location copiesof the attached notice marked "Appendix." 4 Copiesof said notice, on forms provided by the RegionalDirector for Region 30 after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional' Director for Region 30 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."exclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees,production related technicians, andservice'employees employed by the Employ-erat itsAppleton,Wisconsin, location;excluding outside installation employees,salesmen, service managers, office clericalemployees, professional employees, guardsand supervisors as defined in the Act.ADVANCE INDUSTRIESDIVISION-OVERHEADDOOR CORPORATION(Employer)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with FoxRiverValleyDistrictCouncil of Carpenters,Local Union 2497, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, as theDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60,consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.